DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-52 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as disclosed, specifically in combination with:  creating a second-order signal matrix of size NxN from the at least one digital signal waveform, the second-order signal matrix having a main diagonal whose nth element is expressed in terms of the square of the nth sample of each digital signal waveform, where n is an integer ranging from 1 to N; and deriving time-of-flight information associated with the one or more echoes based on the second-order signal matrix, the time-of-flight information being indicative of range information associated with the one or more targets, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WIPO Patent Publication No. WO 2007/022927 ("Weilenmann") discloses a method for detecting and ranging one or more targets within a scene, comprising: emitting, from an emitter (transmitter, paragraph [0052]), at least one emission signal onto the scene, receiving, by a receiver (receiver, paragraph [0052]), at least one return signal (signal reflected, paragraph [0052]), and converting, by an analog-to-digital converter (signal is sampled into digital values, paragraph [0052], therefore inherently includes an analog-to-digital converter), the at least one return signal into at least one respective digital signal waveform (paragraph [0052]). Weilenmann does not disclose creating a second-order signal matrix of size NxN from the at least one digital signal waveform, the second-order signal matrix having a main diagonal whose nth element is expressed in terms of the square of the nth sample of each digital signal waveform, where n is an integer ranging from 1 to N.
U.S. Patent Publication No. 2009/0304246 ("Walker") discloses an approach to computing principal components using covariance method by performing eigenvalue decomposition, see paragraph [0132].  Walker does not disclose creating a second-order signal matrix of size NxN from the at least one digital signal waveform, the second-order signal matrix having a main diagonal whose nth element is expressed in terms of the square of the nth sample of each digital signal waveform, where n is an integer ranging from 1 to N; and deriving time-of-flight information associated with the one or more echoes based on the second-order signal matrix, the time-of-flight information being indicative of range information associated with the one or more targets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878